t c memo united_states tax_court david r braden and sharon f braden petitioners v commissioner of internal revenue respondent docket no filed date sharon f braden pro_se thomas be crowe for petitioner david r braden fred be green jr for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- - - related penalty under sec_6662 of dollar_figure for the taxable_year after concessions the only issue for decision is whether david r braden is entitled to relief from liability under sec_6015 for the income_tax deficiency determined by respondent with respect to petitioners’ jointly filed federal_income_tax return for references to petitioner refer to david r braden and references to ms braden refer to sharon f braden findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner sharon f braden and respondent filed a stipulation of settled issues in which ms braden conceded she is liable for a deficiency in income_tax for taxable_year in the amount of dollar_figure and respondent conceded that ms braden is not liable for the accuracy-related_penalty under sec_6662 a for respondent also conceded the sec_6662 penalty with respect to petitioner david r braden ‘the only other issues raised in the notice_of_deficiency are computational following petitioners’ divorce ms braden changed her name to sharon mueller since ms braden has not moved to change the caption in this case to reflect her new surname however we refer to her in this opinion as ms braden reference at the time the petition was filed petitioner resided in las vegas nevada petitioners were married in date during they resided with their minor child two other children and a grandchild in las vegas nevada petitioners filed a joint federal_income_tax return for petitioner attended college for years majoring in animal science while in college petitioner did not take any courses in the fields of finance or business petitioner became a police officer and in approximately took a position with the las vegas police department where he was employed throughout ms braden graduated from high school and attended one semester of college during she maintained petitioners’ household and took care of the children during the course of petitioners’ marriage ms braden was responsible for paying petitioners’ bills from funds supplied by petitioner and managing their financial affairs petitioner deposited his payroll checks directly into a joint checking account maintained by petitioners at network federal credit_union ms braden used this account to pay petitioners’ bills the relationship of these children to petitioners does not appear in the record petitioner did not review petitioners’ bills or bank statements and only rarely discussed finances with ms braden or paid a bill himself in approximately date petitioners moved into a newly constructed house ms braden’s father who had been diagnosed with terminal cancer several months earlier moved into petitioners’ new home with them and remained with them until his death in date ms braden and her brother were the heirs of their deceased father ms braden was appointed executrix of her father’s estate as executrix ms braden met with the estate’s probate counsel regarding estate matters petitioner sometimes attended these meetings but did not assist ms braden in performing her duties as executrix at some point during ms braden received distributions from several individual_retirement_accounts ira’ss owned by her father at the time of his death although petitioner was aware that ms braden had received the distributions he did not know that the distributions came from ira’s or that the distributions were taxable for federal_income_tax purposes he believed that the distributions simply represented nontaxable distributions from the estate of ms braden’s father his belief was based on conversations he had with ms braden the estate’s probate counsel and a retired internal_revenue_service irs special - - agent at a meeting held shortly after ms braden’s father died the estate’s probate counsel told petitioners there would be no tax on the distributions because inheritances under dollar_figure were exempt from tax the retired irs special_agent whom petitioner had met at a class on financial crimes investigations also told petitioner in response to petitioner’s question regarding the taxability of an inheritance that inheritances under dollar_figure were exempt from tax ms braden also received interest earned on certain accounts owned by her father at his death but the interest_income was not reported on petitioners’ return petitioner did not know that part of the distributions received by ms braden consisted of interest_income petitioner believed that all of the funds distributed to ms braden as a result of her father’s death were simply an inheritance from ms braden’s father ’ ms braden used approximately dollar_figure of the distributions she received as a result of her father’s death to pay her father’s hospital bills and gave half of the remaining money to ‘we infer from the record as a whole that the accounts generating the omitted interest belonged to ms braden’s father before his death and that the omitted interest was part of the distributions made to ms braden as a result of his death ‘although respondent claims that petitioner did not assert that he is entitled to relief from joint_and_several_liability with respect to the omitted interest_income petitioner consistently took the position throughout the case that he believed the distributions ms braden received as a result of her father’s death were a part of her nontaxable inheritance -- - her brother ms braden spent the balance of the distributions to construct a block wall at petitioners’ home and to purchase furniture furnishings a big-screen television a computer a hot tub and landscaping for petitioners’ home a cruise for herself and her sister-in-law and stereos for the four children who were living with petitioners at the time ms braden also used some of the money to help purchase two cars--a toyota avalon for which she paid approximately dollar_figure and a toyota tercel for which she paid approximately dollar_figure petitioner contributed to the purchase of the cars by trading in a chevrolet pickup truck that he had purchased new the trade-in value was credited against the purchase_price of one or both of the cars in date petitioners separated petitioner moved out of the family home ms braden remained in the home petitioner continued to deposit his payroll checks into the joint account ms braden was supposed to pay the mortgage and utilities for the family home but did not do so for a period of approximately months the delinquency which petitioner did not discover until the family home was about to be sold was remedied with funds from petitioner and from the sale of the family home in date petitioners divorced in connection with the divorce petitioners sold their home petitioner retained no part of the sale proceeds ms braden retained the furniture and furnishings she purchased with the distributed funds as well as - other_property acquired during petitioners’ marriage with the exception of a big-screen television and vcr a vacuum cleaner a couch and matching chair and a computer and desk that petitioner received as part of petitioners’ divorce settlement before petitioners separated petitioner prepared petitioners’ joint federal_income_tax return he did not report the distributions attributable to ms braden’s father as income on that return because he believed the funds to be nontaxable petitioner did not know the distributions consisted of ira withdrawals and interest_income nor did he know the proper characterization of the distributions for federal_income_tax purposes until he was contacted by respondent’s agent in the notice_of_deficiency respondent determined that ms braden received distributions from the ira’s of her deceased father the taxable_portion of which totaled dollar_figure after allowing a dollar_figure death_benefit exclusion respondent determined that petitioners failed to report dollar_figure of the ira_distributions as income on their joint_return respondent also determined that petitioners failed to report interest_income of dollar_figure on their joint_return opinion a statutory framework sec_6013 authorizes spouses to elect to file a joint federal_income_tax return if they elect to do so the tax - - required to be shown on the return is computed on their combined income expenses and credits and their liability for the tax is joint_and_several see sec_6013 in congress enacted sec_6013 to ameliorate perceived inequities resulting from the imposition of joint_and_several_liability in certain circumstances see s rept 1971_1_cb_606 sec_6013 as originally enacted offered relief from joint_and_several_liability only in cases involving omitted income where the spouse seeking relief could prove that he or she met the strict requirements of subsection e in sec_6013 e was amended to permit a spouse to seek relief from joint_and_several_liability in cases where an understatement_of_tax resulted from erroneous deductions claimed on a joint tax_return see deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 h conf rept pincite 1984_3_cb_1 sec_6013 as amended provided that a spouse could be relieved of joint_and_several_liability if the spouse proved that a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be --- - inequitable to hold the spouse seeking relief liable for the substantial_understatement many taxpayers tried unsuccessfully to obtain relief under sec_6013 even after it was amended in in order to make relief from joint_and_several_liability more accessible congress in repealed sec_6013 and enacted sec_6015 see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 h conf rept pincite sec_6015 provides several avenues of relief one of which is sec_6015 see 115_tc_183 although some of the provisions of sec_6015 have no analog in former sec_6013 sec_6015 1s similar to former sec_6013 in analyzing sec_6015 we may look to cases interpreting former sec_6013 for guidance see cheshire v commissioner supra butler v commissioner 114t c petitioner seeks relief under sec_6015 from joint_and_several_liability for the deficiency determined by respondent with respect to the ira and interest distributions collectively the distributions received by ms braden during ‘petitioner originally sought relief under former sec_6013 the parties subsequently stipulated that the innocent spouse issue in this case is governed by sec_6015 petitioner abandoned his argument under sec_6015 at trial sec_6015 provides in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and be the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement a taxpayer must satisfy each requirement under subparagraphs a through ef to be entitled to relief under sec_6015 there is no dispute that petitioner satisfies subparagraphs a b and be petitioner made a joint_return with ms braden there is an understatement_of_tax attributable to erroneous items of ms braden and respondent does not dispute that petitioner made a qualifying election as regquired by sec_6015 e respondent contends however that the requirements of subparagraphs c and d have not been met b the no knowledge of the understatement requirement of sec_6015 c petitioner’s case 1s appealable to the court_of_appeals for the ninth circuit in omitted income cases under former sec_6013 the court_of_appeals for the ninth circuit and the tax_court have applied similar standards to decide whether the no knowledge of the understatement requirement was met see 897_f2d_441 9th cir affg tcmemo_1987_522 in cases applying former sec_6013 we have examined the facts and circumstances to ascertain whether a taxpayer seeking relief from joint_and_several_liability either knew of the understatement or had reason to know of the understatement at the time he or she signed the subject return see 94_tc_126 affd 992_f2d_1132 11th cir if a taxpayer asserted that he did not have reason to know of an understatement within the meaning of sec_6013 c we have examined the taxpayer’s knowledge of the transaction giving rise to the omitted income see id we make the same analysis under sec_6015 c see cheshire v commissioner supra pincite the gist of petitioner’s argument is that he did not know or have reason to know that the distributions his wife received consisted of ira withdrawals and interest_income petitioner argues in effect that he did not have actual knowledge of the understatement and he did not have sufficient knowledge of the underlying transaction to give him reason to know of the understatement we are satisfied from our review of the record in this case that petitioner did not have actual knowledge of the understatement or of the transactions that produced the omitted income giving rise to the understatement when he prepared and filed petitioners’ joint_return for in fact respondent has not argued that petitioner knew of the understatement respondent argues only that because petitioner knew that ms braden had received the distributions as a result of her father’s death petitioner had knowledge of the transaction giving rise to the understatement and therefore he knew or had reason to know of the understatement within the meaning of sec_6015 c we reject respondent’s argument based on our review of the facts and applicable law a taxpayer has reason to know of an understatement if a reasonably prudent taxpayer in his position at the time he signed the return could be expected to know that the return contained the understatement see 887_f2d_959 9th cir revg an oral opinion of this court 872_f2d_1499 11th cir affg tcmemo_1988_63 96_tc_802 bokum v commissioner supra pincite 93_tc_355 72_tc_1164 factors to consider in analyzing whether a taxpayer seeking relief from joint_and_several_liability had reason to know of the understatement include the taxpayer’s level of education the taxpayer’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances see price v commissioner supra pincite citing stevens v commissioner supra pincite varney v commissioner tcmemo_1991_14 the question we must ask is whether petitioner’s active and knowledgeable participation in the subject transaction s rose to a level where he had reason to know of the understatement pulliam v commissioner tcmemo_1994_609 applying the factors used to determine whether a taxpayer had reason to know of the understatement confirms that petitioner did not have constructive knowledge of the underlying transaction or of the understatement resulting from the transaction there is nothing in the record to support a conclusion that petitioner a high school graduate with years of college education had any involvement with or knowledge of the financial affairs of ms braden’s father prior to the father’s death after the father’s death petitioner knew only that ms braden was entitled to receive and did receive an inheritance petitioner’s involvement with petitioners’ joint financial affairs generally was limited to depositing his paycheck in a joint account with ms braden ms braden paid most of petitioners’ bills and managed their financial affairs ms braden the executrix of her father’s estate also handled the financial matters flowing from her father’s death although ms braden certainly was ina position to know that the distributions came from her father’s ira’s the record does not contain any evidence that she or anyone else told petitioner that the distributions consisted of ira withdrawals and interest_income or gave him any reason to conclude the distributions were taxable ’ there were no lavish or unusual expenditures following the receipt of the distributions that were inconsistent with petitioner’s belief that ms braden had received a nontaxable inheritance from her father’s estate moreover although petitioner inquired about respondent relies upon our decision in 57_tc_732 for the proposition that where both spouses are innocent neither spouse is entitled to relief under former sec_6013 we reject respondent’s argument based on mccoy the evidence in this case supports a conclusion that ms braden by reason of her position as executrix and beneficiary of the ira’s likely knew or had reason to know that the accounts from which the distributions were made were ira’s -- - the tax consequences of the distributions on at least two occasions the information he received confirmed his belief that the distributions were part of ms braden’s nontaxable inheritance what constitutes sufficient knowledge of the transaction in this case can best be illustrated by comparing our decisions in 115_tc_183 applying sec_6015 and varney v commissioner supra applying sec_6013 both cases involved distributions to the taxpayer’s spouse from retirement accounts in which the taxpayer’s spouse owned an interest in cheshire the taxpayer had been informed by her husband that he was contemplating retirement and was eligible to receive a substantial sum of money from his retirement_plan the taxpayer knew that her husband subsequently received the distribution from his retirement_plan in fact the taxpayer’s husband showed the taxpayer the deposit slip reflecting the deposit of the retirement_plan distribution and discussed with her the purposes for which the distribution would be used see cheshire v commissioner supra pincite on these facts we concluded the taxpayer had actual knowledge of the underlying transaction that produced the omitted income and therefore the taxpayer knew or had reason to know of the understatement -- - consequently she did not satisfy the no knowledge of the understatement requirement of sec_6015 c see id in varney v commissioner supra we reached the opposite conclusion under former sec_6013 c the distributions in varney were from an ira belonging to the taxpayer’s deceased spouse which the spouse had opened prior to her marriage to the taxpayer after the taxpayer’s spouse learned that she had terminal cancer the spouse withdrew the funds in her ira and deposited them into a joint account with the taxpayer when the taxpayer asked his spouse about the large_deposit into their joint account his spouse told him that the funds were part of the savings she had accumulated over the years the taxpayer knew only that the funds came from his spouse’s savings he did not know that the funds were distributed from his spouse’s ira in deciding whether the taxpayer met the sec_6013 e c requirement we examined whether the taxpayer was aware of the underlying transaction that produced the omitted income we concluded that since the taxpayer had satisfied his duty_of inguiry and did not know that the funds received were the result of a distribution from his spouse’s ira the taxpayer did not have actual or constructive knowledge of the transaction generating the understatement we held that the taxpayer satisfied the no knowledge of the understatement requirement of former sec_6013 c on these facts ’ as in varney v commissioner tcmemo_1991_14 the essence of the transaction in this case is that the distributions came from ira’s knowledge of the distributions’ composition is what enables a taxpayer to ascertain the proper tax treatment of the distributions see sec_61 sec_72 sec_408 unaware that the distributions consisted of ira withdrawals and interest_income petitioner concluded that the distributions represented an inheritance excludable from income for federal_income_tax purposes see sec_102 gross_income does not include the value of property acquired by gift bequest devise or inheritance petitioner did not know the essential facts of the transaction that define its character for federal_income_tax purposes see varney v commissioner supra see also hillman v commissioner tcmemo_1993_151 a taxpayer must have sufficient knowledge of transaction to permit him to inquire as to its appropriate tax treatment cf cheshire v commissioner supra since petitioner did not know that the distributions consisted of ira withdrawals and interest_income and after satisfying his duty_of inquiry reasonably believed the tn varney v commissioner tcmemo_1991_14 we ultimately concluded that the taxpayer was not entitled to be relieved of joint_and_several_liability for the deficiency because the taxpayer did not prove he satisfied former sec_6013 e d - - distributions were a nontaxable inheritance from ms braden’s father we conclude that petitioner did not have sufficient knowledge of the transaction generating the understatement to give him knowledge or reason to know of the understatement we hold that petitioner has satisfied the no knowledge of the understatement requirement of sec_6015 c cc the equitable requirement of sec_6015 d we now turn to the final contested requirement sec_6015 d respondent contends that since a portion of the funds distributed to ms braden was used to purchase furniture and furnishings for petitioners’ family home and to pay for improvements to the home petitioner benefited from the understatement respondent argues therefore that it would not be inequitable to hold petitioner liable for the deficiency in tax attributable to the understatement we disagree we must evaluate all of the facts and circumstances in deciding whether it is inequitable to hold a taxpayer liable for the deficiency under the relief provisions of sec_6015 see sec_6015 d since sec_6015 d is substantially identical to former sec_6013 d we may look to cases applying former sec_6013 d to inform our analysis under sec_6015 see 114_tc_276 - - under former sec_6013 whether the taxpayer significantly benefited from the omitted income was an important factor in reaching our conclusion see 93_tc_672 normal support was not considered to be a significant benefit see sec_1 b income_tax regs in applying former sec_6013 we described normal support as a floating standard inasmuch as ‘one person’s luxury can be another’s necessity’ klimenko v commissioner tcmemo_1993_340 quoting 509_f2d_162 5th cir we examined evidence of the taxpayer’s lifestyle including his expenditures and how the omitted income was used by the taxpayer and his spouse to decide whether a taxpayer significantly benefited from the understatement see estate of krock v commissioner supra in this case our evaluation of the evidence regarding petitioner’s lifestyle expenditures and other financial matters leads us to the conclusion that petitioner did not substantially benefit from the understatement the family home was purchased with funds supplied by petitioner petitioner made a downpayment of approximately dollar_figure toward the purchase_price of the house approximately dollar_figure and supplied the funds to pay the mortgage during petitioners’ marriage when the family home was sold petitioner retained none of the proceeds - - ms braden did not contribute any part of the downpayment nor did she supply the money to pay the monthly mortgage payments after petitioners separated ms braden continued to live in the family home and was supposed to pay the mortgage and other household expenses she did not do so arrearages owed to the mortgage telephone and gas and electric companies were paid out of proceeds from the sale of petitioners’ home and to the extent that the sale proceeds were insufficient petitioner paid the balance with part of the distributions ms braden purchased some furniture and furnishings for the family home and paid for some home improvements in the divorce settlement ms braden kept all of petitioners’ household furniture and furnishings with the exception of a computer and desk television vcr vacuum cleaner and couch and matching chair both ms braden and petitioner contributed to the purchase of two cars in ms braden contributed cash and petitioner contributed by trading in a pickup truck that he had purchased with his own funds taking into account all the facts and circumstances we are satisfied that petitioner did not benefit substantially from the understatement neither petitioner’s use of the family home and its furniture and furnishings nor his receipt of a few items of furniture and equipment as part of his divorce settlement amounted to a substantial benefit particularly when his overall --- - financial contribution to petitioners’ household is taken into account see klimenko v commissioner supra we conclude that it is inequitable to hold petitioner liable for that part of the deficiency attributable to the distributions received by ms braden in and that therefore the requirement of sec_6015 d is satisfied conclusion after carefully reviewing the record in this case we hold that petitioner has satisfied each of the requirements of sec_6015 and that he is entitled to be relieved of liability for tax attributable to the distributions received by ms braden in to reflect the foregoing and the stipulation of settled issues decision will be entered under rule
